Case 3:17-cv-01454-TAD-KLH Document 113 Filed 03/10/20 Page 1 of 1 PageID #: 593



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                           MONROE DIVISION

 ADLEY T. CAMPBELL, ET AL.                                   CASE NO. 3:17-CV-01454

 VERSUS                                                      JUDGE TERRY A. DOUGHTY

 LASALLE MANAGEMENT CO., L.L.C., ET AL.                      MAG. JUDGE KAREN L. HAYES

                                            MINUTE ENTRY

         On March 3, 2020, the undersigned held a settlement conference in this matter, which

 resulted in a confidential settlement to the extent allowed by law for a semi-public agency. See

 Minutes [doc. # 11]. Nonetheless, the terms of the settlement were read in open court. Id.

         Earlier this date, the Clerk of Court received a public records request from an Associated

 Press reporter for a copy of the settlement or a transcript of the settlement that was read aloud in

 open court on March 3, 2020. The Clerk of Court is authorized to release a copy of the transcript

 to the reporter, at her cost/expense. 1

          In Chambers, at Monroe, Louisiana, on this 10th day of March, 2020.



                                               KAREN L. HAYES
                                               UNITED STATES MAGISTRATE JUDGE




 1
  Settlements entered in open court are not transcribed unless a party requests a transcript and
 pays for the transcription. To date, no other party has asked for the settlement to be transcribed.
 Therefore, the AP reporter will have to bear the cost of transcription.
